Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
             Claims 1-3, 10, 11, 16-18, 21, 27, 29, 37, 41 and 42 are under consideration in this application.  
             Claims 13, 22, 23, 40 and 43 remain held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).   
Election/Restrictions
The restriction requirement is deemed sound and proper and the FINALITY is hereby maintained.
Again, the elected species was not found in the prior art and the search was expanded to the compounds of formula I wherein R7 and R8 together with the N form an (optionally substituted) piperidine or pyrrolidine, R2 is hydrogen or R14, Y1 is formula (A) wherein Q is C and T is (optionally substituted) phenyl to form an isoquinoline, R10, R11, Rd, Re and R14 represent non-heterocyclic groups and R’’’, X, R1, R3-R6, Ra, Rb, R12, R13 and n as set forth in claim 1, exclusively. All additional heteroaryl and heterocyclic rings are drawn to non-elected subject matter.  
                         Improper Markush Grouping Rejection
Claims 1-6,10, 11, 16-18, 21, 27, 29, 37, 41 and 42 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 712-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:  Again, the members encompass any and all unknown C5-12 heteroaryl and 3-12 membered heterocyloalkyl rings having any combination of heteroatoms and compounds and compounds having non-heterocyclic groups as substituents. The members of the recited Markush group are so disparate chemically as not to be members of a recognized chemical class of compounds, but, in fact represent a plurality of classes mono, di, tri, etc. heteroaryl or heterocyclic rings, which may be identified as follows i.e.,  pyridines, thiophenes, pyrazoles, oxazoles, isoxazoles, thiazoles, isothiazoles, 1,2,4-thiadiazoles, 1,3,5-thiadiazoles, pyrimidines, 1,2,4-oxadiazoles, 1,3,5-oxadiazoles, pyridazines, pyrazines, pyrroles, imidazoles, pyrazoles, 1,2,4-triazines, 1,2,4-triazoles, 1,2,3-triazoles, tetrazoles, 1,2,3,4-oxatriazoles, 1,2,3,4-thiatriazoles, 1,2,4,5-tetrazines, indolizines, indoles, benzofurans, benzothiophenes, benzimidazoles, benzoisoxazoles, benzothiazoles, quinolones, isoquinolines, quinoxalines, morpholines, thiomorpholines, piperidines, furans, purines, oxiranes, etc.  In response to this rejection, applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).
        

There is no evidence that any of the claimed compounds treat any and all diseases mediated by any unknown PRMT-5.  As evidenced in the restriction requirement, when the combination core structure changes, the compounds do not belong to the same recognized class or compounds. The synthesis of such structurally diverse compounds with the expectation that they will treat or prevent any and all the recited conditions mediated by a PRMT-5 is incredible. 
Applicants have failed to amend the claims to overcome this rejection.
In view of applicants’ amendment to the claims limiting R2 to be –OH, the rejections under 35 USC 102 and 103 are hereby withdrawn.
                                            
Allowable Subject Matter
           Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) set forth in this Office action and if rewritten directed to the compounds indicated as being examinable, supra.
Claims 2, 3, 10, 11, 16-18, 21, 27, 29, 37, 41 and 42 would be allowable if rewritten to overcome the rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and rewritten directed to the elected compounds.

                                           Conclusion        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
November 19, 2021